—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 7, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a tractor-trailer driver until he was discharged as the result of his refusal to accept an assignment to drive to New Jersey on a Friday afternoon. The Unemployment Insurance Appeal Board ruled that claimant *695lost his employment under disqualifying circumstances. Substantial evidence supports the Board’s decision. This Court has held that an employee’s refusal to accept reasonable work assignments may constitute insubordination rising to the level of disqualifying misconduct (see, Matter of Wilson [Sweeney], 236 AD2d 729; Matter of David [Sweeney], 224 AD2d 793). We conclude that this matter constitutes such a case. Our review of the record further discloses that claimant’s assertions regarding the inadequacy of the Spanish language interpreter at his administrative hearing are without merit.
Cardona, P. J., Mikoll, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.